Citation Nr: 1443375	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-43 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the upper spine.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active service in the United States Air Force from May 1966 to April 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has degenerative arthritis of the upper spine that began during his active service.  Importantly, there is a presumption of service connection for a chronic disease such as arthritis, rebuttable only by clearly attributable intercurrent causes, which manifests during service and then again "at any later date, however remote."  See 38 C.F.R. § 3.303(b) (2014).  

During the Veteran's February 1989 military retirement examination, it was reported that "mild degenerative changes are noted within the mid and upper thoracic spine."  This evidence suggests that arthritis of the thoracic spine was present during service.  More recently, in May 2009, X-rays of the cervical and lumbar spine were performed by VA.  It does not appear that X-rays of the thoracic spine were done at that time.  The Board recognizes that the Veteran did not report any thoracic spine pain during his most recent examination; however, this does not necessarily mean that he does not have a thoracic spine disability.  Before this claim can be adjudicated, additional medical evidence is needed to determine if the Veteran has current arthritis of the thoracic spine.  Thus, the claim must be remanded for another VA examination.  

Regarding the claim for service connection for prostate cancer, in the July 2014 VA Form 9 (substantive appeal), the Veteran requested a Board videoconference hearing at the AOJ before a Veterans Law Judge.  In correspondence dated on the same day, the Veteran's representative confirmed the videoconference hearing request.  There is no indication in the record that the AOJ followed up by scheduling the Veteran for a hearing on a particular day.  Nor is there any indication in the record the Veteran withdrew his hearing request.  Thus, a remand is required to schedule the Veteran for a videoconference hearing, before deciding his appeal as to this issue.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps in order to schedule the Veteran for a Board videoconference hearing for the issue of entitlement to service connection for prostate cancer in accordance with his request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, this issue should be returned to the Board in accordance with appellate procedures.

2.  Schedule the Veteran for a VA spine examination to determine if he has arthritis of the thoracic spine.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including X-rays, should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran currently has arthritis/degenerative changes of the thoracic spine.  A rationale for all opinions expressed should be provided.

3.  The record should then be reviewed again, and the claim for service connection for degenerative arthritis of the upper spine should be adjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


